DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 12/13/2021. Claims 1-3 are currently amended, claims 4-7 are previously presented, claims 8,10-15 are withdrawn, claim 9 is cancelled and claims 16-21 are new. Accordingly claims 1-7 and 16-21 are examined herein.
Drawings
The drawings were received on 12/13/2021.  These drawings are acceptable.
Specification
The objection of the disclosure is withdrawn in view of the amendment filed on 12/13/2021. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
 “a spreader to form a layer of polymer particles” in all examined claims with corresponding structure/scope disclosed at [0031] of instant publication.
 “a heat source to heat the first portion and second portion” in claim 1 with corresponding structure disclosed at [0039-0040] of instant publication.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Okamoto (US 2015/0210016).
claim 1, Okamoto teaches a system for forming a multiple layer object (1) (see Fig.1H and Fig.6), the system comprising:
a spreader (blade (61)) to form a layer of polymer particles (powder particles (6)), the polymer particles having a melting temperature (Tm) of at least 250°C (see Figs.1a-1b and Fig,6 [0088-0089] and [0292-0293]);
a fluid ejection head (ejection head (41)) to selectively deposit object formation ink (4A) capable of being/functioning as a first fusing agent on a first portion (7’) of the layer (6) and selectively deposit sacrificial layer formation ink (4B) capable of being/functioning as a second fusing agent  on a second portion (8’) of the layer (see Figs.1B-1H;[0058-0059]), wherein the fluid ejection head does not deposit any fusing agent on a third portion of the layer (i.e. droplet ejection head does not deposit ink in regions of  build material layer (6)) (see Figs.1A-1G;[0058-0063]); and 
a heat source (light source (70)) capable to heat the first portion and second portion, wherein the first portion is part of the multiple layer object (7) (see Fig. 6; [0084] and [0092]) and the second portion (8’) is not part of the multiple layer object (1) and the second portion capable to raise a temperature of polymer particles in a subsequent layer (see Figs.1E-1H; [0043] and [0072]).  In addition, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details). 
Furthermore, the first fusing agent, a second fusing agent and second portion do not differentiate the claimed system from the taught system (See MPEP 2115).
Regarding claim 16, Okamoto further teaches the system, wherein the layer of polymer particles comprises a mixture of polymers (see [0292-0294]).
Regarding claim 17, Okamoto further teaches the system, wherein the layer of polymer particles comprises polymer particles with multiple size distributions (see [0302]).
Regarding claim 18, Okamoto further teaches the system, wherein:
the fluid ejection head deposits second fusing agent (4b) capable to form heat reservoirs in the layer (the structure of the claimed second fusing agent and the taught sacrificial layer formation ink (4B) are identical (i.e. the ink is capable to increases the energy absorbed by the radiation source and include any near infrared absorbing such as carbon black, dyes and/or pigments (see [0194-0197] and [0279] of In addition, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details). 
Regarding claim 19, Giller further teaches the system, wherein the first fusing agent and the second fusing agent comprise different materials (see [0276-0278]).
Regarding claim 20, Giller further teaches the system, wherein the first fusing agent and the second fusing agent are the same agent at different concentrations in solution (see [0276-0278]).

Claim(s) 1 and 16-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Giller (US 2007/0241482).
Regarding claim 1, Giller teaches a system for forming a multiple layer object (see Fig.1a), the system comprising:
a spreader (roller (2)) to form a layer of polymer particles, the polymer particles having a melting temperature (Tm) of at least 250° C (see Figs.1a-1b [0024-0025]);
a fluid ejection head (apparatus (3)) to selectively deposit first absorber (4) capable of being/functioning as a first fusing agent on a first portion of the layer ((32) and (42)) (see Figs.1, 2a-2f and 3a-3g; [0080],[0085], [0087], [0096-0099] [0104]) and selectively deposit a second absorber (4) capable of being/functioning as a second fusing agent on a second portion of the layer (see [0014],[0037] ,[0057] and [0139], wherein the fluid ejection head does not deposit any fusing agent on a third portion of the layer (i.e. the apparatus (4) does not deposit an absorber in regions of  build material layer (32)) (see Figs.3f-3h;[0105-0106]); and
a heat source (heating apparatus (5)) capable to heat the first portion and second portion, wherein the first portion is part of the multiple layer object (7) (see Figs. 3a-3t; [0103-0107]), and since the structure of the claimed second fusing agent and the taught absorbers are identical (i.e. the absorber is capable to increases the energy absorbed by the radiation source and include any near infrared absorbing such as carbon black, dyes and/or pigments (see [0139-0143] of Giller) which reads on the 
In addition, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details). 
Furthermore, the first fusing agent, the second fusing agent and second portion do not differentiate the claimed system from the taught system (See MPEP 2115).
Regarding claim 16, Giller further teaches the system, wherein the layer of polymer particles comprises a mixture of polymers (see [0023-0027]).
Regarding claim 17, Giller further teaches the system, wherein the layer of polymer particles comprises polymer particles with multiple size distributions (see [0207], [0240] and [0242]).
Regarding claim 18, Giller further teaches the system, wherein:
the fluid ejection head deposits second fusing agent (second absorber) capable to form heat reservoirs in the layer (as explained in the rejection of claim 1 above, the structure of the absorbers of Giller reads on the claimed second  fusing agent, thus the taught absorber is capable to perform the claimed function of forming heat reservoirs in the layer) (see [0139-0143] of Giller) which reads on the claimed fusing agent based on instant disclosure (see [0035] and [0037] of the Publication); and the fluid ejection head capable to  forms heat reservoirs at different locations in adjacent layers ( see Figs.3a-3t). In addition, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details). 
Regarding claim 19, Giller further teaches the system, wherein the first fusing agent and the second fusing agent comprise different materials (see [0014], [0037], [0057] and [0142-0145]).
Regarding claim 20, Giller further teaches the system, wherein the first fusing agent and the second fusing agent are the same agent at different concentrations in solution (see [0014], [0037] and [0061]).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhao (WO 2015/167530 – of record).
Regarding claim 1, Zhao teaches a system (12) for forming a multiple layer object (see Fig. 2A; [0020]), the system comprising:
a spreader (20) to form a layer (10) of polymer particles (16), the polymer particles having a melting temperature (Tm) of at least 250° C (see Fig. 2A; [0016] and [0021]);
a fluid ejection head (26) capable to selectively deposit a first fusing agent on a first portion of the layer and selectively deposit a second fusing agent on a second portion of the layer (see Fig. 1 and Figs. 2C-D; [0026-0035]), wherein the fluid ejection head does not deposit any fusing agent on a third portion of the layer (see Figs. 2E-F and Fig. 3; [0026], [0040] and [0062]); and
a heat source (radiation source (30)) to heat the first portion and second portion, wherein the first portion is part of the multiple layer object (40) and the second portion is not part of the multiple layer object (see Fig. 2E and Fig. 4; [0048], [0076-0078]) and the second portion capable to raise a temperature of polymer particles in a subsequent layer (see 0026-0035]).
In addition, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details). 
Furthermore, the first fusing agent, the second fusing agent and second portion do not differentiate the claimed system from the taught system (See MPEP 2115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers (WO 2016/080993 – of record) in view of Haddick (WO 2016/053245 – of record).
Regarding claim 1, Childers teaches a system (200) for forming a multiple layer object (see Fig.2; [0023], the system comprising:
a spreader (material distributor (224)) to form a layer of polymer particles (see Fig. 2; [0044]), the polymer particles … (see [0024] and [0032]);
a fluid ejection head (202a-g) (see [0036]) capable to selectively deposit a first fusing agent on a first portion of the layer and selectively deposit a second fusing agent on a second portion of the layer (see [0020],[0022],[0032-0033]), wherein the fluid ejection head does not deposit a fusing agent on a third portion of the layer (i.e. the controller (210) controls the selective delivery of agents to a layer of provided build material in accordance with instructions (218) comprising agent delivery control data, thus the fluid ejection head capable of does not deposit any fusing agent on a third portion of the layer; see [0035]); and a heat source (radiation source (226)) to heat the first portion and second portion, wherein the first portion is part of the multiple layer object (see [0048]) and the second portion raises a temperature of polymer particles in a subsequent layer (see [0077-0078]). 
Childers does not explicitly teach that the polymer particles having a melting temperature (Tm) of at least 250° C. 
In the same field of endeavor, 3-D printing system, Haddick teaches a three-dimensional (3D) printing system includes a spreader (20) configured to form a layer of polymer particles (12), wherein the system configured to apply multiple fusing agent into portions of the polymer layer and the polymer particles having a melting temperature (Tm) of at least 250° C (see [0013-0015], and [0020-0023]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a system as taught by Childers with the polymer particles having a melting temperature (Tm) of at least 250° C as taught by Haddick in order to improve the mechanical properties In addition, it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. (Please see MPEP 2144.07 for further details)
Childers does not explicitly teach that the second portion is not part of the multiple layer object. However, since Charles teaches applying binder agent into build material to solidify portions that are not intended to solidified and applying binding modifier agent (408) around the exterior of the boundary defined by the binder agent (406a), binding in these undesired regions may be reduced or prevented, thus providing greater accuracy and superior exterior surface properties on the object (see [0077]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a system as taught by Childers with the second portion is not part of the multiple layer object as taught by in order to achieve the aforesaid advantage.
Regarding claim 2, Childers further teaches the system, wherein the first fusing agent is applied with a first density on the first portion of the layer and the second fusing agent is applied with a second density on the second portion of the layer (see [0035] and [0037]).
Regarding claim 3, Childers further teaches the system, wherein the first portion of the layer has a first density of the first fusing agent at an edge of the portion and a second density of the first fusing agent at a center of the portion (see Figs. 4A-4D; [0065]).
Regarding claim 4, Childers further teaches the system, wherein the first fusing agent and the second fusing agent comprise a shared functional material (see [0024]).
Regarding claim 5, Childers further teaches the system, wherein the heat source (226) applies heat to the first portion, second portion, and third portion simultaneously (see Fig. 2; [0077]).
Regarding claim 6, Childers further teaches the system, wherein the heat source (226) applies radiation uniformly to the first portion, second portion, and third portion of the layer (see Fig. 2 [0049] and [0051]).
Regarding claim 7, Childers further teaches the system, wherein the first portion fuses due to application of heat by the heat source (226) and the second portion does not melt due to application of heat by the heat source (see [0073] and [0076]).
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.
With respect to the claim interpretations under 35 U.S.C. 112(f), Applicant argues that the recitations “a spreader to form a layer of polymer particles” and “a heat source to heat the first portion” are not “generic placeholder(s) that is coupled with functional language without reciting specific structure. This argument is not found persuasive because:
1)    the limitations meet the 3-prong analysis set forth in MPEP 2181 I;
2)    Applicant did not clearly identify on the record the alleged specific/classes of structure encompassed by the claimed “general terms” and did not present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function (See 37 CFR 1.75(d) and MPEP 608.01 (o) & 2181); and
3)    Applicant does not want to invoke 112(f), yet applicant wants the examiner to determine/import the scope/meaning of the claimed limitations from the specification into the claims (Page. 2 of remarks filed on 12/13/2021).  Further, the interpretation of the recitations under 112(f) does not mean or suggest that the specification does not provide specific structure for generic placeholder(s) that is coupled with functional language.  
With respect to the Applicant’s arguments that Zhao does not anticipate claim 1 because Zaho fails to teach two fusing agents, Examiner respectfully disagrees. At the outset, as currently written, claim 1 does not positively recite a first fusing agent and a second fusing agent as structural elements. Examiner respectfully notes that claim 1 is directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).  Claim 1 is merely requiring a fluid ejection head to deposit first fusing agent and a second fusing agent and Zhao discloses a fluid ejection head (26) configured to deposit coalescent agent (28) capable of being/functioning as a first fusing agent and a modifying agent (29) that capable of being/functioning as a second fusing agent (see 
With respect to the claim rejection(s) under 35 U.S.C. § 103 of claim 1, Applicant’s argues that Childer fails to teach two fusing agents.  Similarly, as noted above, Examiner respectfully submits that the claim is merely requiring a fluid ejection head to deposit first fusing agent and a second fusing agent and Childer discloses a fluid ejection head (2020a-202g) configured to deposit coalescent agent capable of being/functioning as a first fusing agent and a binding agent that capable of being/functioning as a second fusing agent (see Fig. 1; [0020],[0022] and [0032-0033]), thus the fluid ejection head configuration as disclosed by Childer is within the scope of the claimed fluid ejection head configuration.
In response to applicant arguments that Childer fails to teach the second portion, which receives the second fusing agent, “raises a temperature of polymer particles in a subsequent layer.”  Examiner respectfully disagrees.  Since the claimed fluid ejection head configured to deposit a second fusing agent and the fluid ejection head of Childer configured to deposit a binding agent are identical, the second portion, which receives the binding agent as taught by Childer is capable to raises a temperature of polymer particles in a subsequent layer. In addition, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743